Citation Nr: 1224624	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-28 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right hearing loss disability.  

2.  Entitlement to service connection for left hearing loss disability.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a bipolar disorder, and an anxiety disorder.  

5.  Entitlement to service connection for a personality disorder.  

6.  Entitlement to service connection for a testicular disorder to include injury residuals.  

7.  Entitlement to service connection for a right inguinal hernia.  

8.  Entitlement to service connection for a cervical spine disorder (neck) to include injury residuals and degenerative arthritis.  

9.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's lumbar spine spondylolysis with left radiculopathy for the period prior to October 8, 2009.  

10.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's lumbar spine spondylolysis with left radiculopathy for the period on and after October 8, 2009.  

11.  Entitlement to an initial compensable disability evaluation for the Veteran's left arm injury scar residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to October 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Nashville, Tennessee, Regional Office which established service connection for lumbar spine spondylolysis; assigned a 10 percent evaluation for that disability; established service connection for left arm injury scar residuals; assigned a noncompensable evaluation for that disability; effectuated the awards as of May 15, 2006; and denied service connection for bilateral heel spurs, bilateral hearing loss disability, tinnitus, PTSD, a personality disorder, testicular injury residuals, a right inguinal hernia, and cervical spine degenerative arthritis.  In March 2007, the Nashville, Tennessee, Regional Office recharacterized the Veteran's lumbar spine disorder as lumbar spine spondylolysis with left radiculopathy evaluated as 10 percent disabling.  

In July 2008, the Indianapolis, Indiana, Regional Office increased the initial evaluation for the Veteran's lumbar spine disorder from 10 to 20 percent.  In September 2010, the Indianapolis, Indiana, Regional Office granted service connection for chronic heel disabilities characterized as right foot Haglund's deformity with hallux valgus, calluses, and first metatarsophalangeal joint osteoarthritis and left foot Haglund's deformity with hallux valgus, and calluses; assigned 10 percent evaluations for those disabilities; effectuated the awards as of May 15, 2006; increased the evaluation for the Veteran's lumbar spine disorder from 20 to 40 percent; and effectuated that award as of October 8, 2009.  

The Board has reframed the issue of service connection for PTSD as entitlement to service connection for a chronic acquired psychiatric disorder to include PTSD, a bipolar disorder, and an anxiety disorder in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board observes that the Veteran has appealed from the initial evaluations assigned for his service-connected lumbar spine disorder and left arm injury scar residuals.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issues as entitlement to a disability evaluation in excess of 20 percent for the Veteran's lumbar spine spondylolysis with left radiculopathy for the period prior to October 8, 2009; a disability evaluation in excess of 40 percent for his lumbar spine spondylolysis with left radiculopathy for the period on and after October 8, 2009; and an initial compensable disability evaluation for his left arm injury scar residuals.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.   

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.   

The issues of service connection for left ear hearing loss disability, a acquired psychiatric disorder, a personality disorder, a testicular disorder, a right inguinal hernia and a chronic cervical spine disorder and the evaluation of the Veteran's lumbar spine disorder are REMANDED to the Detroit, Michigan, Regional Office (RO) via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Chronic right hearing loss disability originated during active service.  

2.  Chronic tinnitus was initially manifested during active service.  

3.  The Veteran's left arm injury scar residuals have been objectively shown to be manifested by no more than a well-healed and non-painful superficial scar over the antecubital fossa area measuring 12 centimeters by 0.5 centimeters and no associated functional or vocational impairment.  

CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.385 (2011).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2011).  

3.  The criteria for an initial compensable evaluation for the Veteran's left arm injury scar residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.118 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ear Hearing Loss Disability

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served ninety days or more during peacetime service after December 31, 1946, and an organic disease of the nervous system including sensorineural hearing loss becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to chronic hearing loss disability for VA purposes.  The Veteran's service personnel records indicate that the Veteran served in the Marine Corps.  He participated in emergency operations and security operations in support of the United States Embassy in Beirut, Lebanon, during 1984.  

A January 2006 VA treatment record states that the Veteran complained of bilateral hearing loss.  

In his August 2008 Appeal to the Board (VA Form 9), the Veteran advanced that he incurred chronic hearing loss disability due to his exposure to artillery and other weapon fire during active service.  

At an April 2009 hearing before a DRO, the Veteran testified that he had been exposed to weapons fire without hearing protection during his Marine Corps training.  He clarified that he had participated in military operations in Beirut, Lebanon.  

At an October 2009 audiological examination for compensation purposes conducted for the VA, the Veteran complained of hearing loss "since about 1988."  He presented a history of inservice noise exposure including artillery and small arms fire and grenade and landmine explosions.  The Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
20
15
20

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.  The Veteran was diagnosed with conductive hearing loss disability.  The examiner opined that "the Veteran had documented exposure to loud noises during military service, which is a known cause for the development of noise-induced hearing loss."  

The Veteran asserts that he incurred chronic hearing loss disability during active service secondary to his exposure to artillery and other weapons fire.  The Board notes that the Veteran served with the Marines which included participation in military operations in Beirut, Lebanon.  The Board finds that the Veteran's statements as to his inservice noise exposure to be both competent and credible.  

The report of the October 2009 audiological evaluation conducted for VA states that the Veteran was diagnosed with right ear hearing loss disability for VA purposes secondary to his inservice noise exposure.  In the absence of any competent evidence to the contrary, the Board concludes that service connection is now warranted for chronic right ear hearing loss disability.  

The Board observes that the issue of the Veteran's entitlement to service connection for chronic left ear hearing loss disability is the subject of the Remand portion of this decision below to insure that the Board has any and all records regarding this disability.  At this time, it does not appear that the Veteran meets the requirement for "hearing loss" (for VA purposes) for the left ear, however, it appears that additional medical records are available and the Board must insure that it addresses this issue based on all evidence. 

Tinnitus

The Veteran's service treatment records make no reference to chronic tinnitus or ringing of the ears.  As noted above in the discussion of the issue of service connection for right ear hearing loss disability, the Veteran's service personnel records reflect that he served with the Marines and participated in military operations in Beirut, Lebanon.  

In his August 2008 Appeal to the Board (VA Form 9), the Veteran advanced that he incurred chronic tinnitus due to his exposure to artillery and other weapons fire during active service.  At the April 2009 hearing before a DRO, the Veteran testified that he had initially experienced tinnitus during active service.  

At the October 2009 audiological examination for compensation purposes conducted for the VA, the Veteran complained of tinnitus "since about 1988."  The Veteran was diagnosed with chronic tinnitus.  The examiner opined that "the Veteran had documented exposure to loud noises during military service, which is a known cause for the development of noise-induced hearing loss and tinnitus."  The audiologist clarified that "the ringing tinnitus is as likely as not [of] the same etiology as the hearing loss."  

The Veteran asserts that he experienced chronic tinnitus during active service which has persisted to the present time.  The Veteran is competent to describe his experience of ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  While the October 2009 audiological evaluation conducted for VA states that the Veteran reported the onset of tinnitus "since about 1988," the Veteran testified at the hearing on appeal that his tinnitus had become manifest during active service.  The Board has no basis to question the Veteran's credibility.  The Veteran's ringing of the ears has been diagnosed as tinnitus by a competent audiological professional.  The Veteran has reported that he experienced ringing in his ears in service which continued thereafter.  His statements are found to be competent, credible and probative.  

Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic tinnitus is etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic tinnitus.  

Left Arm Injury Scar Residuals 

The Veteran's service treatment records state that the Veteran sustained a laceration to the left antecubital area in August 1984 when he tripped on a chain in a hanger bay and fell on to a barbeque grill.  Treating naval medical personnel observed a laceration measuring 5 centimeters by 2 centimeters over the left antecubital space.  The Veteran's wound was cleaned and sutured.  In June 2006, the Veteran submitted a claim of entitlement to service connection for left arm injury residuals.   The report of a February 2007 VA examination for compensation purposes states that the Veteran's left arm scar residuals were well-healed and productive of no functional impairment.  In November 2006, VA established service connection for left arm injury scar residuals; assigned a noncompensable evaluation for that disability; and effectuated the award as of May 15, 2006.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In October 2008, the Secretary of VA amended the portions of the Schedule For Rating Disabilities applicable to skin disorders, including scars.  However, the October 2008 revisions are applicable to applications for benefits received by VA on or after October 23, 2008, or in the situation where the Veteran is rated under codes 7800 to 7805 and requests review under these criteria.  38 C.F.R. § 4.118 (2011).  In this case the Veteran filed his claim prior to October 23, 2008; he is currently evaluated under Diagnostic Code 7804; and he has not requested review under the amended rating criteria.  Therefore, only the pre-October 2008 version of 38 C.F.R. § 4.118 is applicable in this case.  

A 10 percent evaluation is warranted for scars on areas of the body other than the head, the face, or the neck which are superficial; do not limit motion; and involve an area or areas exceeding 144 square inches (929 square centimeters).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or the trunk, are to be separately evaluated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  An unstable superficial scar warrants a 10 percent evaluation.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A superficial scar which is painful on examination warrants a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Other scars are to be evaluated based upon limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

At the February 2007 VA examination for compensation purposes, the Veteran complained of neither pain nor any limitation of function associated with his left arm injury scar residuals.  On examination of the left arm, the Veteran exhibited a non-painful whitish scar over the antecubital space which measured 4 centimeters by 2 millimeters and no associated underlying tissue defect or functional impairment.  The examiner observed a full range of motion of both the cubital and radiocarpal joints.  The Veteran was diagnosed with a "scar from laceration on left forearm as described above without functional impairment."  

At the April 2009 hearing before a DRO, the Veteran testified that his left arm injury residuals were manifested by a painful scar and boil-like growths which appeared intermittently in the area of his scar.  

At an October 2009 VA examination for compensation purposes, the Veteran presented a history of intermittent swelling, redness, and drainage from his left arm scar.  The examiner commented that there were "no medical records to support" the Veteran's subjective history.  The Veteran was noted to have a history of resolved left elbow verruca vulgaris.  On examination of the left upper extremity, the Veteran exhibited a non-painful and well-healed superficial scar over the antecubital fossa which measured approximately12 centimeters by 0.5 centimeters and no associated functional or vocational impairment.  The Veteran was diagnosed with a left antecubital fossa superficial scar.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  On repeated VA examination, the Veteran's left arm injury scar residuals have been objectively shown to be manifested by a well-healed and non-painful scar measuring no more than 12 centimeters by 0.5 centimeters and productive of no upper extremity or other functional impairment.  

The Veteran has testified on appeal and advanced at the most recent VA examination of record that his left arm scar is painful, symptomatic, and productive of intermittent swelling, redness, drainage, and boil-like growths.  While the Veteran is clearly competent to testify as to his observable left upper extremity symptoms, the Board finds that his subjective history of a symptomatic left arm scar is not credible.  Such a history is wholly inconsistent with the clinical record which clearly reflects that the Veteran's scar has been repeatedly found to be well-healed and asymptomatic.  In the absence of any objective and/or credible subjective evidence that the Veteran's left arm scar residuals either involve an area exceeding 144 square inches (929 square centimeters); are symptomatic; or are manifested by any associated functional impairment, the Board finds that a compensable evaluation for the Veteran's left arm injury scar residuals is not warranted during any relevant time period.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's left arm injury scar residuals do not meet the requirements for a compensable evaluation under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008) and therefore warrant assignment of a noncompensable evaluation under 38 C.F.R. § 4.31 (2011).  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not identified any specific factors which may be considered to be exceptional or unusual in light of VA's rating schedule.  The evidence of record does not otherwise show that there is an exceptional disability picture.  The documentation of record is void of any finding of exceptional limitation due to the Veteran's scar residuals beyond that contemplated by the rating schedule.  Thus, the Board finds that referral for consideration of assignment of an evaluation on an extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1)(2011).  




Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits.  In the decision above, the Board grants service connection for both chronic right ear hearing loss disability and chronic tinnitus.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and to assist is necessary as to those issues.  

In turning to the issue of the initial evaluation for the Veteran's left arm injury scar residuals, the Board finds that VA has satisfied its duty to notify under the VCAA.  A May 2006 VCAA notice was provided to the Veteran which informed him of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The May 2006 VCAA notice was issued to the Veteran prior to the November 2006 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in both the July 2008 statement of the case (SOC) and the September 2010 supplemental statement of the case (SSOC).  

VA has taken all reasonable action necessary to properly assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran has been afforded VA examinations which addressed the nature and etiology of his chronic left arm injury scar residuals.  The examination reports are of record.  In April 2009, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record.  In August 2008, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  The Veteran was scheduled for the requested hearing.  In February 2009, the Veteran requested that the hearing be rescheduled.  In December 2010, the Veteran withdrew his hearing request.  In April 2011 and August 2011, the Veteran failed to report for scheduled videoconference hearings before a Veterans Law Judge.  The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

VA has satisfied its duty to inform and assist the Veteran at every stage in this case insofar as any errors committed were not harmful to the essential fairness of the instant proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board consideration of the merits of his claim for an initial compensable evaluation for his left arm injury scar residuals.  


ORDER

Service connection for right ear hearing loss disability is granted.  

Service connection for tinnitus is granted.  

An initial compensable evaluation for the Veteran's left arm injury scar residuals is denied.  



REMAND

The Veteran asserts that service connection for left ear hearing loss disability, a acquired psychiatric disorder to include PTSD, testicular injury residuals, a chronic right inguinal hernia, and cervical spine injury residuals is warranted.  He advances that his PTSD was incurred as the result of inservice personal assaults on him committed by his military superiors and his chronic cervical spine disorder was either manifested during active service or, in the alternative, secondary to his service-connected lumbar spine disorder.  The Veteran contends further that his lumbar spine disorder is productive of significant physical and vocational impairment meriting assignment of an evaluation in excess of 40 percent.  

Initially, the Board observes that the report of the Veteran's August 1986 physical examination for discharge notes that the Veteran stated that he had undergone foot surgery and been treated for a personality disorder "at the VA Great Lakes."  A September 1986 Marine Corps Recommendation for an Administrative Discharge conveys that: the Veteran was admitted to St. Joseph's Hospital "with a diagnosis of bulimia" in March 1986; was an inpatient until April 1986 at which time he was transferred to the Great Lakes, Illinois, Naval Hospital; and subsequently evaluated at the Cherry Point, North Carolina, Naval Hospital.  Clinical documentation of the cited inservice military, VA, and private treatment is not of record.  

The report of the February 2007 VA examination for compensation purposes states that the Veteran was treated for chronic cervical spine complaints by his family physician in Tennessee.  Clinical documentation of the cited treatment is not of record.  

The report of the October 2009 VA examination for compensation purposes states that the Veteran was in "vocational rehab[ilitation] because of his back and mental illness."  The Veteran's VA Vocational Rehabilitation folder has not been associated with the record.  

VA should obtain all relevant military, VA, and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  When a veteran identifies clinical treatment associated with specific military facilities, VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

VA clinical documentation dated in 2010 reflects that the Veteran has been diagnosed with PTSD secondary to his military service.  The Veteran has not been afforded a VA PTSD examination for compensation purposes to fully address this issue. 

In this regard, it is important for the Veteran to understand that service connection may not be granted for a personality disorder.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  The Board believes that this issue is best fully addressed when the Board has all the pertinent medical records regarding the Veteran's psychiatric disability, as a whole.    

The Veteran advances that his cervical spine disorder was incurred during active service or secondary to his service-connected lumbar spine disability.  VA clinical documentation dated in January 2006 states that the Veteran was diagnosed with cervical spine degenerative changes.  The report of the February 2007 VA examination for compensation purposes notes that the Veteran had been involved in a motorcycle accident "a few years ago" and sustained cervical spine trauma.  The examiner did not advance a cervical spine diagnosis.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that further VA evaluation would be helpful in resolving the issues as to the nature and etiology of the Veteran's chronic acquired psychiatric disorder and his chronic cervical spine disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center (NPRC) and/or the appropriate service entity and request that a search be made of (1) the records of the Great Lakes, Illinois, and Cherry Point, North Carolina, naval medical facilities for the period from April 1986 to October 1986 for any entries pertaining to the Veteran.  All material produced by the requested search should be incorporated into the record.  If no records are located, a written statement to that effect should be incorporated into the claims file and the Appellant notified pursuant to the notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Contact the Veteran and request that he provide information as to all treatment of his acquired psychiatric disorder and claimed left hearing loss disability for VA purposes, testicular disorder, right inguinal hernia, and cervical spine disorder.  Upon receipt of the requested information and the appropriate releases, the RO should contact St. Joseph's Hospital and all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.   If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

The Veteran himself is asked to obtain these records in order to expedite his case with the VA.

4.  Request that the Veteran's VA Vocational Rehabilitation folder be associated with the record.  

5.  Then schedule the Veteran for a VA psychiatric examination for compensation purposes to address the current nature and etiology of his chronic acquired psychiatric disorder (if any).  All indicated tests and studies should be accomplished and the findings then reported in detail.    If a diagnosis of PTSD is advanced, the examiner should identify the specific stressors supporting such a diagnosis.  

The examiner should advance an opinion as whether it as likely than not (i.e., probability of 50 percent or more) that any identified chronic acquired psychiatric disorder had its onset during active service; is etiologically related to the Veteran's military duties and/or claimed inservice traumatic experiences; or otherwise originated during active service.  

In this regard, it should be indicated if the Veteran has a personality disorder.   

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

6.  Then schedule the Veteran for a VA spinal examination for compensation purposes to address the current nature and etiology of his cervical spine disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.
 
The examiner should advance an opinion as whether it as likely than not (i.e., probability of 50 percent or more) that any identified chronic cervical spine disorder had its onset during active service; is etiologically related to the Veteran's military duties; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's lumbar spondylosis with radiculopathy and other service-connected disabilities.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

7.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in compliance with the directives of this remand.  The reports should be returned to the examiners if they are deficient in any manner.  

8.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


